Hill, J.
Where suit 'was filed against the sheriff and the sureties on his bond, to recover damages alleged to have been caused by the sheriff on account of the death of a prisoner in his custody, and the defendant answered, denying the material allegations of the petition, and specifically averring that under an act of the General Assembly the county commissioners of Eulton County, and not the sheriff, were responsible for the feeding and medical attention of prisoners confined in the common jail of Eulton County (which act was attacked as unconstitutional) ; and where the plaintiff filed a demurrer to the paragraphs of the answer which averred the above-stated specific facts, which demurrer was overruled, that judgment was not a final disposition of the case; and a direct bill of exceptions thereto was prematurely brought to this court. Johnson v. Merchants v. Farmers Bank, 141 Ga. 721 (81 S. E. 873), and cit.; Jennings v. Jennings, 169 Ga. 377 (150 S. E. 552).

Writ of error dismissed.


All the Justices concur.